.IN TH.E SUPREME COURT OF THE STATE OF NEVADA


                   IN TH E MATTER       1,1:   M. Tr.. A M I NOR                 No. 8/1729
                   CHILD.

                  KATHERINE DEE F.,
                  Appellant,
                                                                                 F, o 11,1      D
                  vs.
                  WASHOE COUNTY HUMAN SERVICES                                   AUG i 6 2022
                  AGENCY,                                                      Et.IZAME111 A. BROWN
                                                                            CLERK QF             COURT
                  Respondent.                                               BY
                                                                                   Oti:Pli/Y CLERK



                                               ORDER DISMISSING APPEAL

                               This appeal was docketed without payment of the requisite filing fee.
                  On June 8, 2022, this court denied appellant's motion to proceed in forma pauperis
                  on appeal and directed appell.ant to seek in forma pauperis status in the district
                  court in the first instance. See NRAP 24(a). On June 27, 2022, the district court
                  entered an order denying appellant's application to proceed in forma pauperis.
                               On July 5, 2022, this court entered an order directing appellant to
                  either pay the filing fee or file a motion to proceed in forma pauperis with this
                  court within 30 days of the date of the order. The notice advised that failure to
                  comply would result in the dismissal of this appeal. To date, appellant has not
                  complied. Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                               It is so ORD.ERED.1


                                                                   CLERK arrtIE SUPREME COURT
                                                                   ELIZABETH A. NOWN

                                                                   BY:                              '




 SUPRIEME COURT
       OF              'In. light of this order, no act:ion will be taken on the pending
     NEVADA
                  documents submitted by appel.l.ant.
CLERK'S ORDER


                                                                                              ,72       -   5S(c2
                 CC:   Hon. Paige Doflinger, District Jud.ge, Family Court Division
                       Katherine Dee F.
                       Washoe County District Attorney
                       Washoe District Court: Clerk




 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER
                                                        2